Citation Nr: 0413659	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  96-05 252	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, Regional Office, that denied service 
connection for back disability.  The veteran perfected a 
timely appeal of this determination to the Board.

In December 1998, the veteran and his spouse, accompanied by 
his former representative, testified at a hearing held at the 
local VA office before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  

In February 1999, the Board remanded this matter for further 
development and adjudication.  Thereafter, the veteran 
relocated to Mississippi and his claims folder was 
transferred to the Jackson, Mississippi, RO.

When the matter was again before the Board in November 2002, 
the Board denied the veteran's claim of service connection 
for back disability.  The veteran appealed the Board's 
November 2002 decision to the United States Court of Appeals 
for Veterans Claims (Court), which in an October 2003 order, 
granted the parties' joint motion for remand, vacating the 
Board's November 2002 decision and remanding the case for 
compliance with the terms of the joint motion.

In the February 1999 remand, the Board noted that in a 
September 1995 rating decision, the RO denied service 
connection for a bilateral foot condition and that the 
veteran had submitted a timely Notice of Disagreement (NOD).  
The Board also pointed out that the veteran had offered 
testimony in support of that claim during the December 1998 
Board hearing.  In response, in August 2000 the RO issued the 
veteran a Statement of the Case (SOC) addressing the issue of 
service connection for a bilateral foot condition; however, 
as the Board observed in the introduction to the November 
2002 decision, the veteran did not perfect an appeal of this 
claim and thus the issue is not before the Board.

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As the parties pointed out in the joint motion for remand, 
dated in September 2003, while the veteran's claim was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted, and 
that liberalizing law is applicable to the veteran's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

In the joint motion, citing the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), the parties agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duty to notify under the VCAA.  The parties 
explained that VA had not specifically provided the veteran 
with notice of the allocation of the burdens for obtaining 
evidence necessary to his claims, or of the evidence 
necessary to substantiate his claim.  Accordingly, on remand, 
the RO must send the veteran a letter advising him of which 
portion of the evidence he is to provide, which part, if any, 
the RO will attempt to obtain on his behalf, and a request 
that the appellant provide any evidence in his possession 
that pertains to this claim.

In addition, in his statements and testimony, the veteran has 
reported that he had foot and back problems in service and 
that his back problems have been chronic and recurrent since 
that time.  Indeed, at the November 1998 hearing, he 
testified that he went to sick call during service and 
treated the condition with Aspirin, and that shortly after 
his discharge, he received care for the disability, including 
cortisone injections, at Century Medical Clinic; he stated 
that unfortunately, records of this treatment are not 
available.

During the Board hearing, the veteran also reported that a 
private physician, Dr. Oscar J. Moore, Jr., had reviewed his 
service medical records and had opined that his back 
disability was related to military service.  As the Board 
pointed out in the February 1999 remand, however, a review of 
the available records from Dr. Moore does not show that he 
has provided any statements regarding an etiological 
relationship between the veteran's back disability and 
military service.  As such, pursuant to the notification 
provisions of the VCAA, the Board reiterates that the veteran 
is on notice that any statements from Dr. Moore addressing 
the etiology and/or date of onset of the veteran's back 
disability might be beneficial to his claim. 

In addition, in support of this claim, citing 38 C.F.R. 
§ 3.303(b), the veteran's former representative asserted that 
service connection was warranted because the veteran had a 
continuity of back symptomatology since service.  In this 
regard, the Board acknowledges that that in Charles v 
Principi, 16 Vet. App. 374-75, the Court held that a veteran 
is competent to report that he or she has experienced a 
continuity of symptoms, i.e., back pain, since service.  As 
such, pursuant to the VCAA, the Board finds that the veteran 
must be scheduled for a pertinent VA examination and that in 
the examination report, the examiner must offer an opinion as 
to the likelihood that any back disability found to be 
present is related to or had its onset during service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, to comply with the Court's order, this 
matter is REMANDED to the RO for the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and emphasize the importance of 
submitting medical evidence, and in 
particular a statement from Dr. Oscar J. 
Moore, Jr., indicating that the veteran's 
current back disability might be related 
to or have had its onset during his 
period of active duty.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for back problems since 
service.  This should specifically 
include records of his treatment by Dr. 
Oscar J. Moore, and since May 2001, at 
the Jackson, Mississippi, VA Medical 
Center.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any back disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any back disability found to be 
present is related to or had its onset 
during the veteran's period of military 
service, to include as a result of any 
in-service foot injury.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


